Citation Nr: 0526638	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO determined that the 
requisite new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

In the September 2003 decision, the RO also denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran appealed these determinations.  
However, by rating decision of September 2004, service 
connection was granted for these disorders.  This was a full 
grant of all benefits sought on appeal.  Therefore, these 
issues are no longer in appellate status.  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a May 2002 rating decision.  The appellant was informed of 
the determination and of the right to appeal.  The appellant 
did not appeal within one year of date of notification.

2.  The evidence added to the record since the May 2002 
decision is merely cumulative of previously reviewed 
evidence.


CONCLUSION OF LAW

The May 2002 rating decision denying service connection for a 
low back disability is final.  New and material evidence 
sufficient to reopen the claim has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February 2001 and August 2003, and in a telephonic 
communication of March 2001.  By means of these letters and 
telephone conversation, the appellant was told of the 
requirements to establish service connection for a low back 
disability, and in August 2003 specifically informed of the 
requirement to submit new and material evidence (which 
included a definition of the term "new and material 
evidence").  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  A Statement of the Case 
(SOC) issued in January 2004 and a Supplemental Statement of 
the Case (SSOC) issued in September 2004 also informed him of 
the applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The RO initially adjudicated the claim on 
appeal by rating decision of September 2003.  The VCAA 
notification of August 2003 preceded this initial adverse 
determination.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  (The appendix 
to the Mayfield decision contains a VA notification letter, 
affirmed by the Court, similar in format to the notification 
letters issued to the appellant in February 2001 and August 
2003.)  Id. at 130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
letters issued in February 2001 and August 2003, the veteran 
was requested to identify and/or submit evidence that was 
pertinent to this claim.  The veteran has identified 
primarily VA treatment records.  These records have been 
obtained and associated with the claims file.

The veteran's service medical records have not been obtained.  
See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999) (VA 
has a heightened duty to assist when a veteran's service 
medical records are missing).  The National Personnel Records 
Center (NPRC) informed VA in June 1983 that the veteran's 
service records could not be located and were presumed 
destroyed by fire.  By letters of June 2000, May 2001, 
December 2001, and April 2002, VA informed the veteran that 
his service medical records were missing.  In addition, the 
April 2002 letter notified the veteran that if the service 
records were not received, VA would proceed with adjudication 
of his claim.  In letters of June 2000 and May 2001, the 
veteran was requested to submit more detailed information on 
his military service so that the NPRC could conduct 
development in alternative sources.  In letters of December 
2001 and April 2002, the veteran was requested to submit any 
service medical records in his possession.  Finally, the NPRC 
informed VA in April 2002 that additional service records 
could not be located through alternative sources.  The 
veteran has repeatedly responded that he has no additional 
evidence to submit in support of his claim.  As the custodian 
of the veteran's service records has certified that they are 
no longer available, the Board finds that further development 
would be futile.  

In addition, the veteran has identified in his statements 
received in May 1983, June 1983, and at his hearing in August 
2004, private treatment records that have not been associated 
with the claims.  He has indicated that these physicians are 
no longer in practice and he does not known their current 
whereabouts.  He also identified a private business that in 
1969 denied him employment due to his back disorder, but, 
again, he could not remember the address of this company.  As 
the veteran has not submitted information that is essential 
in VA's ability to assist in retrieving this evidence, 
further development would be fruitless and futile.  See 
38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.) 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was given prior VA compensation examinations in March 1983 
and October 1984.  Regardless, the Board finds that a medical 
opinion is not required in the legal determination of whether 
the appellant has submitted the requisite new and material 
evidence.

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, and SSOC discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  Mayfield at 121.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis will be considered to have been 
incurred in, or aggravated by, military service if this 
disease becomes manifest to a degree of 10 percent or more 
within one year of separation from recognized active military 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

By rating decision of May 2002, the RO denied the veteran's 
claim for entitlement to service connection for a low back 
disability.  The RO found that the evidence did not show the 
veteran's low back disability had been incurred or caused by 
his active service, nor was there any competent evidence that 
the veteran's lumbar spine arthritis was manifest within a 
year of his separation from active service.  He was informed 
of this decision and his appellate rights at his last 
reported residence.  The veteran failed to timely appeal this 
determination.  In late July 2003, VA received the veteran's 
statement requesting that his claim for service connection 
for a low back disability be reopened.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the VA adjudicator in May 2002 included 
VA outpatient records dated in 1982 that noted complaints for 
low back pain and assessments of arthritis.  A VA X-ray of 
September 1982 noted transitional lumbosacral vertebra, with 
partial sacralization of the 5th lumbar segment and formation 
of the pseudorthrosis of the right large transverse process 
of this vertebra with the rest of the sacrum.  There was also 
some straightening of the lumbar lordotic curve and early 
marginal spurring on the margins of some of the lumbar 
vertebrae.

The veteran was given a VA compensation examination in March 
1983.  He complained of low back pain.  The veteran denied 
any injuries to his low back and indicated that his back pain 
developed over the last four or five years.  Lumbar X-rays 
revealed evidence of a sacralized L5 with no other evidence 
of degenerative change.  The diagnosis was osteoarthritis of 
the lumbosacral spine, without any abnormalities noted on 
physical examination.

In a claim submitted in May 1983, the veteran asserted that 
he had "slipped a disc" while setting up a howitzer during 
his active service.  At a hearing on appeal in June 1983, the 
veteran testified that he hurt his back during active service 
while setting up a howitzer.  He claimed he reported to sick 
call and that two different military physicians treated this 
disability.  The veteran testified that he had sought private 
treatment for his low back disability soon after leaving 
active service.

VA and private treatment records dated from 1983 to 2000 
noted the veteran's periodic complaints of low back pain.  
The assessments were degenerative joint arthritis, 
osteoarthritis, degenerative joint disease, and low back 
pain/arthralgia.

The evidence received since May 2002 included the veteran's 
statement of November 2003 in which he claimed that the pain 
he experienced today was the same as that he felt during 
military service.  That is, low back pain that radiated into 
his legs.  At his hearing on appeal in August 2004, the 
veteran testified that he had hurt his low back while moving 
a howitzer and handling artillery ammunition during active 
service.  He claimed that he had reported this injury on sick 
call and was treated by military physicians.  The veteran 
testified that he was given a profile for light duty on 
multiple occasions due to his low back pain.  He noted that 
he had sought private medical treatment for his low back 
disability soon after leaving active service.  

VA outpatient records dated from 2000 to 2003 noted 
continuing treatment of his low back disability.  A 
neurologic consultation of August 2003 noted the veteran's 
reported history of injuring his back during active service.  
A lumbar spine magnetic resonance image (MRI) detected a 
herniated disc at the L4-L5 level.  However, an 
electromyogram (EMG) found no electromyographic evidence of 
radiculopathy.

The Board finds that the evidence received since May 2002 is 
merely cumulative of that previously reviewed by VA.  The 
recent evidence merely notes continuing treatment of the 
veteran's low back disability, his lay assertions that he 
injured his back during military service, and that he 
experienced chronic low back pain since that injury.  This 
evidence was before the VA adjudicator in May 2002.  The 
veteran has not presented any competent medical evidence that 
his current low back disability is etiologically linked to 
his active service or any applicable presumptive period.  See 
Espiritu, supra.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim of service connection for a low back disability cannot 
be reopened.

In conclusion, the Board finds that the evidence received 
since the May 2002 rating decision that denied entitlement to 
service connection for a low back disability is cumulative 
and redundant of previously reviewed evidence.  Therefore, 
the appellant has not submitted the requisite new and 
material evidence and his claim cannot be reopened.  In cases 
where the service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  See Hayre, supra; O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board believes it has complied with 
this heightened duty in the above provided analysis.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a low back 
disability has not been received, the claim is denied.



	                        
____________________________________________
	H. N. SCWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


